                  Case 7:21-cv-05282 Document 1 Filed 06/15/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 Chana Dirnfeld, individually and on behalf of all others
 similarly situated,                                                  Case. No.: 7:21-cv-5282
                                             Plaintiff,
                                                                      CLASS ACTION COMPLAINT
                                                                      DEMAND FOR JURY TRIAL
           -v.-
 Financial Recovery Services, Inc.; Cavalry SPV I, LLC; and
 John Does 1-25,
                                          Defendants.

          Plaintiff Chana Dirnfeld (“Plaintiff”) brings this Class Action Complaint by and through her

attorneys, Stein Saks, PLLC, against Defendants Financial Recovery Services, Inc. (“FRS”) and

Cavalry SPV I, LLC (“Cavalry”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                         INTRODUCTION/PRELIMINARY STATEMENT

     1.            The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because of the concern that "abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.            The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

                                                                                                     1
             Case 7:21-cv-05282 Document 1 Filed 06/15/21 Page 2 of 11




are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate, id. at § 1692(b), Congress gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

      3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

      4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred and where

Plaintiff resides.

                                   NATURE OF THE ACTION

      5.        Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

      6.        Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

      7.        Plaintiff is a resident of the State of New York, county of Rockland.

      8.        Defendant FRS is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

and used in the FDCPA with an address for service at 4510 West 77th Street, Suite 200, Edina, MN

55435.

      9.        Defendant FRS is a company that uses the mail, telephone, and facsimile and

regularly engages in business the principal purpose of which is to attempt to collect debts alleged to

be due itself or another.
             Case 7:21-cv-05282 Document 1 Filed 06/15/21 Page 3 of 11




     10.         Defendant Cavalry is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address for service at c/o Office of The General

Counsel, 500 Summit Lake Drive, Valhalla, New York, 10595.

     11.         Defendant Cavalry is a company that uses the mail, telephone, and facsimile and

regularly engages in business the principal purpose of which is to attempt to collect debts alleged to

be due itself or another.

     12.         John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                      CLASS ALLEGATIONS

     13.         Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

     14.         The Class consists of:

            a.     all individuals with addresses in the State of New York;

            b.     to whom Defendant FRS sent a collection letter;

            c.     on behalf of Defendant Cavalry;

            d.     attempting to collect a consumer debt;

            e.     which letter states “Your creditor believes that the legal time limit for suing you

                   to collect this debt may have expired”;

            f.     although the statute of limitation has not expired on the debt; and

            g.     which letter was sent on or after a date one (1) year prior to the filing of this action

                   and on or before a date twenty-one (21) days after the filing of this action.
             Case 7:21-cv-05282 Document 1 Filed 06/15/21 Page 4 of 11




     15.       The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

     16.       Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

     17.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendants’ written communications to consumers, in the forms attached as Exhibit A,

violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

     18.       The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor her attorneys

have any interests, which might cause them not to vigorously pursue this action.

     19.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any
            Case 7:21-cv-05282 Document 1 Filed 06/15/21 Page 5 of 11




                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants' written communications to consumers, in the forms

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendants' common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     20.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.
              Case 7:21-cv-05282 Document 1 Filed 06/15/21 Page 6 of 11




        21.    Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

        22.    Plaintiff repeats the above allegations as if set forth here.

        23.    Some time prior to April 6, 2021, Plaintiff allegedly incurred an obligation to a non-

party Citibank, N.A. (“Citibank”).

        24.    The obligation arose out of a transaction involving a debt to Citibank in which

money, property, insurance or services, which are the subject of the transaction(s), were incurred

solely for personal purposes, specifically personal credit.

        25.    The alleged Citibank obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

        26.    Citibank is a "creditor" as defined by 15 U.S.C. § 1692a (4).

        27.    According to the Letters described below, the Citibank debt was sold to Cavalry.

        28.    Cavalry collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

        29.    Upon information and belief, Cavalry then contracted with FRS to collect the alleged

debt.

        30.    FRS collects and attempts to collect debts incurred or alleged to have been incurred

for personal, family or household purposes on behalf of creditors using the United States Postal

Services, telephone and internet.
              Case 7:21-cv-05282 Document 1 Filed 06/15/21 Page 7 of 11




                            Violations – April 5-6, 2021 Collection Letters

      31.       On or about April 5 and 6, 2021, Defendants sent the Plaintiff collection letters

regarding the alleged debt owed to Citibank (“Letter”). See Letter attached as Exhibit A.

      32.       The Letter states that Plaintiff owes a balance of $540.48.

      33.       Plaintiff denies the amount claimed as owed for this debt.

      34.       The April 5 letter ostensibly provides the notices as required by 15 U.S.C. § 1692g

regarding disputing the debt.

      35.       The Letter further states:

                    We are required by New York State DFS regulations to notify you of
                    the following information. This information is NOT legal advice:
                    “Your creditor or debt collector believes that the legal time limit
                    (statute of limitations) for suing you to collect this debt may have
                    expired. It is a violation of Federal Law (FDCPA) to sue to collect on
                    a debt for which the [legal time limit or statue of limitation] has
                    expired.

      36.       However, the statute of limitation on the alleged debt here has not expired.

      37.       The last payment on this alleged debt was in May 2020.

      38.       To state, or imply, that the statute of limitation has expired is false and deceptive.

      39.       In addition, Defendants’ claim that they are required by NYS DFS regulations to

include this statement, is also false.

      40.       The relevant DFS regulation only requires this type of disclosure when, “a debt

collector knows or has reason to know that the statute of limitations for a debt may be expired”. 23

NYCRR 1 § 1.3(b).

      41.       That is not the case here.

      42.       Despite the language in the letter, Defendants could consider suing on this debt at a

later date.

      43.       Therefore, the Letter is false and deceptive.
              Case 7:21-cv-05282 Document 1 Filed 06/15/21 Page 8 of 11




        44.    Even if Defendants would not sue on this debt, this debt may get transferred to

another debt buyer or debt collector who can still sue to collect the debt.

        45.    Plaintiff was therefore confused as to how to properly handle this debt and exercise

her rights.

        46.    Plaintiff would have pursued a different course of action were it not for Defendants’

violations.

        47.    Plaintiff was therefore unable decide about disputing the debt resulting in wasted

time.

        48.    Plaintiff was therefore unable to evaluate her options of how to handle this debt.

        49.    Because of Defendants’ actions, Plaintiff expended time, money, and effort in

determining the proper course of action.

        50.    These violations by Defendants were knowing, willful, negligent and/or intentional,

and Defendants did not maintain procedures reasonably adapted to avoid any such violations.

        51.    Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

        52.    Defendants’ deceptive, misleading and unfair representations with respect to their

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

respond to Defendants’ demand for payment of this debt.

        53.    Defendants’ actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendants’ debt collection.
             Case 7:21-cv-05282 Document 1 Filed 06/15/21 Page 9 of 11




      54.       Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the letter to her detriment.

      55.       As a result of Defendants’ deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.


                                    COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

      56.       Plaintiff repeats the above allegations as if set forth here.

      57.       Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      58.       Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

      59.       Defendants violated said section by falsely, deceptively and/or misleadingly

collecting a debt in violation of §§ 1692e, 1692e (2), 1692e (5), and 1692e (10).

      60.       By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                    COUNT II
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692f et seq.

      61.       Plaintiff repeats the above allegations as if set forth here.

      62.       In the alternative, Defendants’ debt collection efforts attempted and/or directed

towards the Plaintiff violated various provisions of the FDCPA, including but not limited to 15

U.S.C. § 1692f.
             Case 7:21-cv-05282 Document 1 Filed 06/15/21 Page 10 of 11




      63.       Pursuant to 15 U.S.C. § 1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

      64.       Defendants violated this section by unfairly collecting its debt as described above.

      65.       By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                    COUNT III
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692g et seq.

      66.       Plaintiff repeats the above allegations as if set forth here.

      67.       Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

      68.       Pursuant to 15 U.S.C. § 1692g, within five days after the initial communication with

a consumer in connection with the collection of any debt, a debt collector must provide certain

notices.

      69.       Defendants violated this section by overshadowing the notices required by §1692g

in an initial collection letter.

      70.       By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                   DEMAND FOR TRIAL BY JURY

      71.       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF
            Case 7:21-cv-05282 Document 1 Filed 06/15/21 Page 11 of 11




       WHEREFORE, Plaintiff Chana Dirnfeld, individually and on behalf of all others

similarly situated, demands judgment from Defendants FRS and Cavalry as follows:

       i.   Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Eliyahu Babad, Esq. as Class Counsel;

      ii.   Awarding Plaintiff and the Class statutory damages;

     iii.   Awarding Plaintiff and the Class actual damages;

     iv.    Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

      v.    Awarding pre-judgment interest and post-judgment interest; and

     vi.    Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.

       Dated: June 15, 2021                        Respectfully Submitted,

                                                           Stein Saks, PLLC

                                                           s/ Eliyahu Babad
                                                           Eliyahu Babad, Esq.
                                                           285 Passaic Street
                                                           Hackensack, NJ 07601
                                                           Phone: (201) 282-6500
                                                           Fax: (201) 282-6501
                                                           ebabad@steinsakslegal.com

                                                           Attorneys for Plaintiff
